Citation Nr: 9935628	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the service-connected 
skin disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military  service from February 1951 
to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Detroit Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant has established his entitlement to service 
connection for a skin disability, identified as chronic 
eczematoid dermatitis of the feet, with secondary nail 
changes and reaction to the buttocks.  This disability has 
been rated 10 percent disabling under Diagnostic Code (DC) 
7806 of the Rating Schedule since February 1955.  The 
service-connected skin disorder has always been rated under 
this DC.  

The appellant filed a claim seeking an increased disability 
rating in June 1994.  In a decision entered in October 1998, 
the Board denied the appeal seeking a rating in excess of 
10 percent for the service-connected skin disability.  

Subsequently, an appeal was taken to the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as the Court).  In March 1999, both parties filed 
a Joint Motion to Remand the appeal, and the Court issued an 
Order to that effect in April 1999.  The Court did not retain 
jurisdiction over this matter, which has now been returned to 
the Board for further action.  


REMAND

In the Joint Motion to Remand, it was stated (at p. 1) that a 
remand was required in this case "for readjudication of 
Appellant's claim after the performance of a thorough and 
contemporaneous dermatological examination performed during 
the active phase of Appellant's skin disorder pursuant to 
Ardison v. Brown, 6 Vet. App. 405, 409-10 (1994)."  
Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should schedule the appellant 
for an official dermatological 
examination in July or August 2000, when 
his skin disorder reportedly is most 
active.  The claims file must be provided 
to the examiner for review prior to this 
examination.  The examiner is 
specifically directed in the Joint Motion 
(at p. 4) to comment on whether the 
manifestations of the appellant's 
service-connected skin disorder are 
"disfiguring" or "repugnant."  

2.  The RO should next review all of the 
relevant evidence, including the report 
of the examination described above, and 
readjudicate the claim seeking a 
disability rating in excess of 10 percent 
for the service-connected skin disorder.  
The Joint Motion directs (at p. 5) that 
"heightened reasons or bases are required 
to support the rating of Appellant's skin 
condition by analogy to the DC for 
eczema, in accordance with Suttman v. 
Brown, 5 Vet. App. 127, 134 (1997; see 
also 38 C.F.R. § 4.27."  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




